Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  130613                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  AMOS WELLS,                                                                                         Robert P. Young, Jr.
          Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 130613
                                                                   COA: 257610
Bay CC: 02-004063-CL
  COUNTY OF BAY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 19, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2006                        _________________________________________
           s0522                                                              Clerk